Citation Nr: 0028670	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  98-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease as secondary to the veteran's service-connected 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953 and from October to December 1954.  By rating action 
dated in November 1997 the Department of Veterans Affairs 
(VA) Regional Office, St. Louis, Missouri, denied entitlement 
to service connection for peripheral vascular disease as 
secondary to the veteran's service-connected frostbite of the 
feet and confirmed and continued a 10 percent evaluation for 
the frostbite of the feet.  The veteran appealed from those 
decisions.  In an October 1998 rating action the regional 
office increased the evaluation for frostbite of the feet to 
20 percent for each foot.  In a signed statement later in 
October 1998 the veteran indicated that he no longer wished 
to pursue the appeal for an increased rating for frostbite of 
the feet.  This constitutes an effective withdrawal of that 
issue and it will not be further considered.  38 C.F.R. 
§ 20.204.  He did ask to continue his appeal for service 
connection for peripheral vascular disease.  The regional 
office confirmed and continued the denial of service 
connection for peripheral vascular disease in July 1999.  
That issue is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  Peripheral vascular disease was not demonstrated either 
during the veteran's active military service or for many 
years following his release from active duty.  

2.  There is no medical evidence establishing any 
relationship between the veteran's peripheral vascular 
disease and the service-connected frostbite of his feet.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for peripheral vascular disease as 
secondary to his service-connected frostbite of the feet.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.  

I.  Background

The veteran's service medical records, show that he was 
wounded in the head and left knee area, and received moderate 
frostbite, primarily to both great toes, in December 1950.  
He had an extended convalescence, but no amputations were 
required and he was returned to full duty.  The report of his 
physical examination for separation from service in November 
1954 does not reflect the presence of peripheral vascular 
disease.  He was separated from that period of service due to 
a nonunited fracture of the right medial malleolus which had 
been incurred in an auto accident in early 1954.  

When the veteran was examined by the VA in May 1955 there 
were no gross abnormalities involving the feet.  The feet 
were warm and dry.  The veteran was able to stand on his 
toes.  The dorsalis pedis arteries were palpable and strong 
and so were the posterior tibialis.  The diagnoses included 
minimal residuals of frostbite of the feet.  

In a June 1955 rating action service connection was 
established for multiple minute shrapnel wounds of the skull 
with retained shrapnel and possible intracranial foreign 
bodies, residuals of shrapnel wounds of the left knee, and 
residuals of frostbite of the feet, each rated 10 percent 
disabling.  

The veteran was hospitalized at a VA medical center in 
September 1990 with a chief complaint of bilateral leg pain.  
He was admitted for evaluation of peripheral vascular 
disease.  An angioplasty of the iliac arteries was performed.  
The final diagnoses included peripheral vascular disease with 
bilateral claudication.  

The veteran was again hospitalized by the VA in February 
1991.  He was admitted with peripheral vascular disease with 
significant stenosis of the arteries.  He underwent an 
aortobifemoral bypass graft.  

The veteran was afforded a VA examination in February 1991 
and the diagnoses included peripheral vascular disease.  

In September 1997 the veteran submitted a claim for an 
increased rating for his service-connected frostbite of the 
feet.  He stated that he believed the condition had caused 
some of his circulation problems that he was having in his 
legs.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions in 1997 including peripheral vascular 
disease.  

The veteran was afforded a VA examination in November 1997.  
He complained of intermittent numbness involving his calves.  
He had normal sensation in the feet.  He stated that he 
walked about a block and then developed leg cramps.  It was 
noted that he had had an aortofemoral bypass performed in 
1990.  At that time he had intermittent claudication symptoms 
and could only walk one-half block.  He had smoked for more 
than 47 years.  

On examination the veteran ambulated well without difficulty.  
Various findings were made regarding the feet.  His pulses 
were 2 plus/4 in the dorsalis pedis and posterior tibialis 
bilaterally.  The distal extremities had hair loss but no 
varicose veins and no evidence of venous stasis.  The distal 
lower extremities showed no evidence of color changes, 
scarring, eczema, tenderness, ulceration, phlebitis, 
excessive warmth or tenderness.  Diagnoses were made of 
frostbite and peripheral vascular disease, status post 
aortofemoral bypass in 1990.  The examiner commented that the 
veteran's complaints of numbness and tingling could be 
attributed to residuals of the frostbite, but the pain with 
ambulation was consistent with the previous diagnosis of 
peripheral vascular disease and symptoms of intermittent 
claudication.  The veteran was advised to discontinue 
smoking.  

The veteran was again afforded a VA examination in August 
1999.  He stated that he slowly developed peripheral vascular 
disease and in 1990 had a bilateral aortofemoral bypass to 
restore circulation in his lower extremities.  He also had a 
history of coronary artery disease.  After walking for a half 
block he had cramps in his calves and had to rest before 
continuing.  The bypass graft had been partially effective in 
relieving his symptoms but he still had pain and cramping 
with ambulation.  Physical examination showed two-plus radial 
and femoral pulses.  Pulses at the pedal area were diminished 
and not palpable.  There were no observable lesions.  His 
temperature was warm in both lower extremities.  There were 
no ulcers and no edema.  The diagnoses were history of 
coronary artery disease, peripheral vascular disease, status 
post aortofemoral bypass and carotid stenosis bilaterally.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service in November 1994 do not reflect the 
presence of peripheral vascular disease.  That condition was 
initially medically demonstrated many years following the 
veteran's separation from military service.  The veteran has 
not contended otherwise.  Rather, he has maintained that the 
peripheral vascular disease was caused by his service-
connected frostbite of the feet. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for peripheral vascular disease.  There is no 
indication of any medical link between the veteran's 
peripheral vascular disease and his service-connected 
frostbite of the feet or his military service.  Given the 
evidence that is of record, the veteran's claim for service 
connection for peripheral vascular disease as secondary to 
his service-connected frostbite of the feet may not be 
considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
for peripheral vascular disease as secondary to his service-
connected frostbite of the feet.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for peripheral vascular 
disease as secondary to the veteran's service-connected 
frostbite of the feet is not established.  The appeal is 
denied. 



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




 

